Broyles, C. J.
1. The bill of exceptions contains no assignment of error upon the exceptions pendente lite or upon the ruling complained of therein. Therefore, under repeated rulings of the Supreme Court and of this court, the exceptions pendente lite can not be considered.
2. The excerpt from the charge, excepted to, when considered in the light of the entire charge, shows no error.
3. The failure of the court to instruct the jury upon the law of voluntary manslaughter was not error. The evidence did not require such a charge, and if the charge were authorized solely by the defendant’s statement, the failure so to charge was not error, in the absence of a timely and appropriate written request.
4. The grounds of the motion for a new trial, complaining of the admission of certain evidence, show no harmful error.
5. The verdict was amply authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.